Case: 5:19-cv-00395-HRW-EBA Doc #: 23 Filed: 08/03/20 Page: 1 of 1 - Page ID#: 195




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

 Civil Action No. 19-395-HRW-EBA

 JOSHUA C. JOHNSON,                                                     PETITIONER,

 v.                                           ORDER

 DAVID GREEN, Warden,                                                  RESPONDENT.


        This is matter is before the Court upon Joshua C. Johnson’s Petition for Writ of Habeas

 Corpus pursuant to 28 U.S.C. ' 2254 [Docket No. 1] and David Green’s Motion to Dismiss

 [Docket No. 12]. The matter was referred to Magistrate Judge Edward B. Atkins.

         Magistrate Judge Atkins recommends that this Court sustain the motion to dismiss and

 dismiss this civil action with prejudice [Docket No. 21].

        Petitioner has not filed objections to the Report and Recommendation, and the time for

 doing so has passed.

        After carefully considering the record, the Court finds the report and recommendation

 well taken and shall adopt the same as and for its own opinion. Accordingly, IT IS HEREBY

 ORDERED:

        (1)     the Magistrate Judge=s Report and Recommendation [Docket No. 21] is
                hereby APPROVED and ADOPTED as and for the Court’s opinion;
        (2)     David Green’s Motion to Dismiss [Docket No. 12] be SUSTAINED;
        (3)     that this matter be DISMISSED WITH PREJUDICE; and
        (4)     no Certificate of Appealability will be granted.

 This 3rd day of August 2020.
